DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 12/18/2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 9,876,092 (from hereinafter the ‘092 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-13 of the ‘092 patent anticipates or renders obvious Claims 1-16 of the instant application as demonstrated below.

16/599,560 (instant application)
‘092 Patent 
Claim 24: 
A semiconductor device comprising: 
a semiconductor layer including a main transistor cell and a sense transistor cell to sense a current through the main transistor cell connected in parallel to each other; 


a gate wiring connected to a gate of the main transistor cell and a gate of the sense transistor cell; 

a first channel between the gate wiring portion and the gate of the sense transistor cell, through which an electrical current flows from the gate wiring portion to the gate of the sense transistor cell; 

a second channel between the gate wiring portion and the gate of the sense transistor cell, through which an electrical current flows from the gate of the sense transistor cell to the gate wiring portion, the second channel being a different channel from the first channel; and 

a first diode incorporated in the first channel, wherein 

a resistance value of the second channel is larger than a resistance value of the first channel.

Claim 1: 
A semiconductor device comprising: 
a semiconductor layer including a main insulated-gate bipolar transistor (IGBT) cell and a sense insulated-gate bipolar transistor (IGBT) cell connected in parallel to each other;

a first resistance portion having a first resistance value and a second resistance portion having a second resistance value higher than the first resistance value, the first resistance portion and the second resistance portion being connected between a gate wiring portion of the sense IGBT cell and a gate wiring portion of the main IGBT cell by using a first channel and a second channel, respectively, the first channel and the second channel being different channels from each other; 






a first diode provided in the first channel;


a second diode provided in the second channel in a manner oriented reversely to the first diode; 

an emitter electrode disposed on the semiconductor layer, electrically connected to an emitter of the main IGBT cell; and 

a sense emitter electrode disposed on the semiconductor layer, electrically connected to an emitter of the sense IGBT cell. 

Claim 2:
2. The semiconductor device according to claim 24, further comprising: 

a first resistance incorporated in the first channel; and 

a second resistance incorporated in the second channel.

Claim 1:



…a first resistance portion having a first resistance value and 

a second resistance portion having a second resistance value higher than the first resistance value, the first resistance portion and the second resistance portion being connected between a gate wiring portion of the sense IGBT cell and a gate wiring portion of the main IGBT cell by using a first channel and a second channel, respectively, the first channel and the second channel being different channels from each other

Claim 3:
3. The semiconductor device according to claim 2, wherein the gate of the sense transistor [cell] further includes a gate electrode formed with a predetermined pattern to divide the sense transistor cell into respective cell units, wherein 

the first resistance and the second resistance are disposed on peripheral edge portions of the gate electrode, respectively.

Claim 3:
The semiconductor device according to claim 2, wherein the gate electrode includes a striped pattern, and 



the first resistance portion and the second resistance portion are disposed on one end portion of the gate electrode in the striped pattern and the other end portion on a side opposite to the one end portion, respectively.

Claim 4:
4. The semiconductor device according to claim 3, wherein the gate electrode includes a striped pattern, and 

the first resistance and the second resistance are disposed on one end portion of the gate electrode in the striped pattern and the other end portion on a side opposite to the one end portion, respectively.

Claim 3:
The semiconductor device according to claim 2, wherein the gate electrode includes a striped pattern, and 

the first resistance portion and the second resistance portion are disposed on one end portion of the gate electrode in the striped pattern and the other end portion on a side opposite to the one end portion, respectively.
Claim 5:
5. The semiconductor device according to claim 2, wherein the first resistance has a wiring length shorter than a wiring length of the second resistance.

Claim 4:
The semiconductor device according to claim 1, wherein the first resistance portion has a short wiring length compared to that of the second resistance portion.
Claim 6:
6. The semiconductor device according to claim 2, wherein the first resistance has a wiring width wider than a wiring width of the second resistance.

Claim 5:
The semiconductor device according to claim 1, wherein the first resistance portion has a wide wiring width compared to that of the second resistance portion.
Claim 7:
7. The semiconductor device according to claim 1, further comprising a second diode incorporated in the second channel.

Claim 1:
… a second diode provided in the second channel in a manner oriented reversely to the first diode
Claim 8:
8. The semiconductor device according to claim 7, wherein 

the first diode is formed of a first deposition layer disposed on the semiconductor layer, having a first central portion of a first conductivity type and a first peripheral edge portion of a second conductivity type enclosing the first central portion, and 

the second diode is formed of a second deposition layer disposed on the semiconductor layer, having a second central portion of the first conductivity type and a second peripheral edge portion of the second conductivity type enclosing the second central portion.
Claim 6:
The semiconductor device according to claim 1, wherein 

the first diode is formed of a first deposition layer disposed on the semiconductor layer, having a central portion of a first conductivity type and a peripheral edge portion of a second conductivity type enclosing the central portion, and 

the second diode is formed of a second deposition layer disposed on the semiconductor layer, having a central portion of a first conductivity type and a peripheral edge portion of a second conductivity type enclosing the central portion.

Claim 9:
9. The semiconductor device according to claim 8, wherein any one or both of the first peripheral edge portion of the first deposition layer and the second peripheral edge portion of the second deposition layer are formed so as to enclose an entire circumference of the central portion inside thereof, respectively.
Claim 7:
The semiconductor device according to claim 6, wherein any one or both of the peripheral edge portion of the first deposition layer and the peripheral edge portion of the second deposition layer are formed so as to enclose an entire circumference of the central portion inside thereof, respectively.

Claim 10:
10. The semiconductor device according to claim 8, wherein any one or both of the first peripheral edge portion of the first deposition layer and the second peripheral edge portion of the second deposition layer are formed so as to selectively enclose a part of the central portion inside thereof, respectively.
Claim 8:
The semiconductor device according to claim 6, wherein any one or both of the peripheral edge portion of the first deposition layer and the peripheral edge portion of the second deposition layer are formed so as to selectively enclose a part of the central portion inside thereof, respectively.

Claim 11:
11. The semiconductor device according to claim 8, wherein any one or both of the first deposition layer and the second deposition layer is made of doped polysilicon.

Claim 9:
The semiconductor device according to claim 6, wherein any one or both of the first deposition layer and the second deposition layer is made of doped polysilicon.
Claim 12:
12. The semiconductor device according to claim 8, further comprising: 
a first resistance incorporated in the first channel; 

a second resistance incorporated in the second channel; and 



a gate wiring portion connected to the first central portion of the first deposition layer and the second peripheral edge portion of the second deposition layer, wherein 

the semiconductor device includes a first contact wiring that connects the first peripheral edge portion of the first deposition layer and the first resistance, and a second contact wiring that connects the second central portion of the second deposition layer and the second resistance.
Claim 1:


…a first resistance portion having a first resistance value and 

a second resistance portion having a second resistance value higher than the first resistance value…

Claim 10:
The semiconductor device according to claim 6, wherein the gate wiring is connected to the central portion of the first deposition layer and the peripheral edge portion of the second deposition layer, and 

the semiconductor device includes a first contact wiring that connects the peripheral edge portion of the first deposition layer and the first resistance portion and a second contact wiring that connects the central portion of the second deposition layer and the second resistance portion. 

Claim 13:
13. The semiconductor device according to claim 8, further comprising: 
a first resistance incorporated in the first channel; and 

a second resistance incorporated in the second channel, wherein 


the first resistance and the second resistance are formed using a deposition layer that is the same as the first deposition layer and the second deposition layer.
Claim 1:


…a first resistance portion having a first resistance value and 

a second resistance portion having a second resistance value higher than the first resistance value, 

Claim 11:
The semiconductor device according to claim 6, wherein the first resistance portion and the second resistance portion are formed using a deposition layer that is the same as the first deposition layer and the second deposition layer.

Claim 14:
14. The semiconductor device according to claim 7, further comprising a gate wiring portion having a main line portion, and a first branching portion and a second branching portion branching off the main line portion, wherein 
the first branching portion and the second branching portion are connected to the first diode and the second diode, respectively.
Claim 12:
The semiconductor device according to claim 1, wherein the gate wiring includes a main line portion and a first branching portion and a second branching portion branching off the main line portion, and 

the first branching portion and the second branching portion are connected to the first diode and the second diode, respectively.

Claim 15:
15. The semiconductor device according to claim 1, further comprising: 
a first electrode electrically connected to a first terminal of the main transistor cell; and 



a second electrode electrically connected to a first terminal of the sense transistor cell.

Claim 1:


an emitter electrode disposed on the semiconductor layer, electrically connected to an emitter of the main IGBT cell; and 

a sense emitter electrode disposed on the semiconductor layer, electrically connected to an emitter of the sense IGBT cell.

Claim 16:
16. The semiconductor device according to claim 15, further comprising a third electrode disposed on a back surface of the semiconductor layer, being common between the main transistor cell and the sense transistor cell.

Claim 13:
The semiconductor device according to claim 1, comprising a collector electrode disposed on a back surface of the semiconductor layer, being common between the main IGBT cell and the sense IGBT cell.
Claim 25:
25. (New) The semiconductor device according to claim 24, wherein the main transistor cell comprises a main IGBT cell.
Claim 1: 
A semiconductor device comprising: 
a semiconductor layer including a main insulated-gate bipolar transistor (IGBT) cell and a sense insulated-gate bipolar transistor (IGBT) cell connected in parallel to each other…

Claim 26:
26. (New) The semiconductor device according to claim 24, wherein the sense transistor cell comprises a sense IGBT cell.
Claim 1: 
A semiconductor device comprising: 
a semiconductor layer including a main insulated-gate bipolar transistor (IGBT) cell and a sense insulated-gate bipolar transistor (IGBT) cell connected in parallel to each other…

Claim 27: 
A semiconductor device comprising: 
a semiconductor layer including a main insulated-gate bipolar transistor cell and a sense insulated-gate bipolar transistor cell connected in parallel to each other; 

a gate wiring connected to a gate of the main insulated-gate bipolar transistor cell and a gate of the sense insulated-gate bipolar transistor cell; 

a first channel between the gate wiring portion and the gate of the sense insulated-gate bipolar transistor cell, through which an electrical current flows from the gate wiring portion to the gate of the sense insulated-gate bipolar transistor cell; 

a second channel between the gate wiring portion and the gate of the sense insulated-gate bipolar transistor cell, through which an electrical current flows from the gate of the sense insulated-gate bipolar transistor cell to the gate wiring portion, the second channel being a different channel from the first channel; and 

a first diode incorporated in the first channel, wherein 

a resistance value of the second channel is larger than a resistance value of the first channel.

Claim 1: 
A semiconductor device comprising: 
a semiconductor layer including a main insulated-gate bipolar transistor (IGBT) cell and a sense insulated-gate bipolar transistor (IGBT) cell connected in parallel to each other;

a first resistance portion having a first resistance value and a second resistance portion having a second resistance value higher than the first resistance value, the first resistance portion and the second resistance portion being connected between a gate wiring portion of the sense IGBT cell and a gate wiring portion of the main IGBT cell by using a first channel and a second channel, respectively, the first channel and the second channel being different channels from each other; 









a first diode provided in the first channel;


a second diode provided in the second channel in a manner oriented reversely to the first diode; 

an emitter electrode disposed on the semiconductor layer, electrically connected to an emitter of the main IGBT cell; and 

a sense emitter electrode disposed on the semiconductor layer, electrically connected to an emitter of the sense IGBT cell. 
 






Claim Rejections - 35 USC § 112 – New Matter
The previous new-matter rejections under § 112 have been withdrawn in view of applicant’s claim amendments filed 12/18/2020.

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-16 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The elements of “a main insulated-gate bipolar transistor (IGBT) cell” and “a sense insulated-gate bipolar transistor (IGBT) cell” are critical or essential to the practice of the invention, but not included in the claim(s).  Therefore, the claimed invention is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claims 2-16 and 18-23 are also rejected for depending from rejected base Claim 17.
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112…and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended.  (See MPEP 2164.08(c))  
	The examiner submits that the language of the specification makes clear that the missing limitation is critical for the invention to function as intended.  Applicant’s abstract recites “A semiconductor device of the present invention includes a semiconductor layer including a main IGBT cell and a sense IGBT cell connected in parallel to each other”.  The instant specification further expounds the criticality of an insulated-gate bipolar transistor (IGBT) in ¶ [0002-6] teaching:
[t]he present invention relates to a semiconductor device including a sense insulated-gate bipolar transistor (IGBT) (emphasis examiner’s)… Unlike MOSFETs, it is difficult for insulated-gate bipolar transistors (IGBTs) being bipolar elements to have current monitoring patterns standardized by a mask ratio (sense current ratio). Also, depending on the layout of a main IGBT and a sense IGBT, a Hall current flows from the outer periphery of an active region for the main IGBT into the sense IGBT in some cases. In that case, an overcurrent may flow to the sense IGBT due to a shift in switching phase from an emitter of the main IGBT and the like. Because the sense IGBT stops the system when a predetermined overcurrent flows as a role of current monitoring, the temporary overcurrent causes a malfunction. Therefore, conventionally, introduction of a filter circuit and margin design such as setting a high overcurrent detection value have been necessary in order to avoid a malfunction, and as a result, there has been a problem that the sensitivity of the sense IGBT declines… [i]t is an object of the present invention to provide a semiconductor device capable of suppressing an overcurrent different from an overcurrent that needs to be primarily detected from flowing to a sense IGBT at the turn-on time, and capable of gradually performing a switching operation at the turn-off time (emphasis examiner’s).”
As detailed by the instant application, the only mode of operation for the instant invention requires IGBT devices.  The instant application does not suggest any alternative transistor device that may be reasonably substituted for the disclosed IGBT devices.  Therefore, the “main IGBT” and the “sense IGBT” are essential to the practice of the invention, and their omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Regarding the instant application: 
(A) The breadth of the claims are not commensurate in scope with the disclosure.  The instant independent Claim 24 broadly recites a “main transistor cell” and a “sense transistor cell”, while the instant disclosure only teaches using specifically an insulated-gate bipolar transistor (IGBT) cell.  Therefore, the instant application only enables the use of IGBT cells, which falls drastically short of enabling practice of the instant invention with the extensive claim scope of all known “transistor” devices.
(B) The nature of the invention pertains to a sense IGBT used to monitor current levels of a main IGBT. 
(C) The prior art of record does not indicate that other transistor devices may be used to practice the instant invention. 
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering. 
(E) Electrical engineering is governed by physical principles of electrodynamics.
(F) The instant inventors provide no meaningful direction regarding how to practice the invention with any transistor other than an IGBT. 
(G) There exist no working examples of the claimed invention without IGBT devices.
(H) The quantity of experimentation needed to practice the invention is undue because the instant application does not even suggest that it would be possible to practice the claimed invention without an IGBT, much less teach that the invention may be practiced with the full claim scope of all “transistors”.  Therefore, there is no reasonable expectation that any experimentation would result in another viable transistor configuration.
Consequently, this rejection under 35 U.S.C. 112 is proper because the instant application, considered in its entirety, teaches that the missing claim elements of a main IGBT and sense IGBT are essential to the operation of the invention.  Rejection for failing to enable the full scope of the claimed invention is further appropriate because the instant application only enables the use of IGBT cells, which falls drastically short of enabling practice of the instant invention with the full claim scope of all known semiconductor devices.
Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections under § 112 have been withdrawn in view of applicant’s claim amendments filed 12/18/2020.

Claim Rejections - 35 USC § 112(d) – Improper Dependence
The previous improper-dependence rejection under § 112 has been withdrawn in view of applicant’s claim amendments filed 12/18/2020.

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if both claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims, upon filing a terminal disclaimer to overcome the instant obvious double-patenting rejection, and also rectifying the various objections and defects under § 112 as detailed above.
Claim 27 would be allowable upon filing a terminal disclaimer to overcome the instant obvious double-patenting rejection






Response to Arguments
Applicant’s arguments filed 12/18/2020 with respect to the previous lack-of-enablement rejection of independent Claim 24 for omitting essential features has been considered but are not persuasive.
Specifically, applicant argues in their Remarks (see pg. 8) that:
“[W]hile the specification does describe the main IGBT cell and the sense IGBT cell as a preferred embodiment of the specification, the specification also describes more generically a ‘main transistor cell’ and a ‘sense transistor cell’ that suggest additional embodiments not including the IGBT embodiments”.  
Initially, the examiner notes that applicant’s arguments make no new assertions and merely repeat verbatim portions of applicant’s Remarks previously filed 08/28/2020 (see pg. 6 thereof).  
Applicant then references various portions of their specification (e.g. ¶ [0062, 65]) which occasionally refer to the disclosed main IGBT cell (32) and the sense IGBT cell (31) as the “main cell” and “sense cell”, respectively.  Applicant then ineffectively argues that the application’s seemingly random omission of the term “IGBT” wordlessly yet positively teaches that alternative transistor devices are enabled for use with their invention, without their application ever once acknowledging the existence of any other type of transistor.  Applicant’s contradictory premise strains credulity, and is rejected outright.  
Applicant then concludes (see Remarks; pg. 9) that regarding their specification’s “repeated usage of sense cells and main cells would seem to support the more generic usage of the claim terms main transistor cell and sense transistor cell”.  For the same reasons already detailed repeatedly throughout this application’s extensive prosecution history, the examiner disagrees and contends that applicant’s very limited disclosure fails to support the expansive breadth of any or all “transistor cells”.    
Applicant also argues (see id.) that “[i]f only an implementation using IGBT cells were envisioned, the specification would have only used the IGBT term rather than the more generic terms”.  The examiner flatly rejects applicant’s premise that their disclosure’s intermittent omission of a habitually repeated device term (e.g. “IGBT”) actually suggests that applicant’s same disclosure teaches some latent use of unidentified transistor devices and, instead, the examiner asserts that the inverse of applicant’s premise more accurately applies: if applicant envisioned an implementation of any other transistor cells besides IGBTs, then their specification would have positively recited using any other transistor cells besides IGBTs.  But because their specification never does describe using anything other than IGBTs, one skilled in the art would reasonably conclude that the applicant did not, in fact, envision implementing using transistor cells other than IGBTs; thus, the instant Claim 24 is not enabled under § 112.
In conclusion, the examiner rejects applicant’s arguments and hereby maintains the previous lack-of-enablement rejection.
 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892



/Matthew E. Gordon/Primary Examiner, Art Unit 2892